UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 01-7859



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


OZZIE JONES, JR.,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Malcolm J. Howard, District
Judge. (CR-90-99-H, CA-01-380-5-H)


Submitted:   March 26, 2002                  Decided:   May 23, 2002


Before MICHAEL, MOTZ, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Ozzie Jones, Jr., Appellant Pro Se.    Rudolf A. Renfer, Jr.,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Ozzie Jones, Jr., seeks to appeal the district court’s order

denying as untimely his motion filed under 28 U.S.C.A. § 2255 (West

Supp. 2001).    We have reviewed the record and the district court’s

opinion and find no reversible error.           Accordingly, we deny a

certificate    of   appealability   and    dismiss   the   appeal   on   the

reasoning of the district court.        United States v. Jones, Nos. CR-

90-99-H; CA-01-380-5-H (E.D.N.C. filed Aug. 13, 2001; entered Aug.

14, 2001).     We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                                DISMISSED




                                    2